UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


___________________________________
                                    )
                                    )
UNITED STATES OF AMERICA            )
                                    )
            v.                      )               Criminal No. 81-0306 (PLF)
                                    )
JOHN W. HINCKLEY, JR.               )
                                    )
___________________________________ )


                          MEMORANDUM OPINION AND ORDER

               On December 20, 2013, the Court issued an Opinion in the above-captioned case

granting in part and denying in part the Hospital’s request to expand Mr. Hinckley’s conditions

of release. See Docket No. 445. It granted the Hospital’s request to expand Mr. Hinckley’s

visits to Williamsburg from 10 to 17 days a month and set forth a series of conditions to govern

those visits. By separate Order issued that same day, see Docket No. 446, the Court ordered the

Hospital to prepare a proposed order consistent with the Opinion, circulate the proposed order to

counsel for the parties for their comments (consistent with the Opinion), and seek to reach

consensus before submitting the order to the Court for signature.

               The parties were able to reach consensus on most issues, but identified three areas

of disagreement in subsequent filings and emails, and in a conference call held with the Court on

February 14, 2014. Upon careful consideration of the submissions of the parties and the

arguments and representations made in the conference call, the Court has resolved the three

disputed questions and incorporated its decisions in a separate Order issued today. With respect

to paragraphs 21 and 25 of that Order, the Court has adopted the language proposed by the

Hospital or the government. With respect to certain additional language that the government has
requested concerning a separate matter, the Court agrees with the patient and therefore denies the

government’s request.

               The most contentious issue in discussions among the parties relates to paragraph

21 governing Mr. Hinckley’s use of the internet while at his mother’s home in Williamsburg.

There are valid considerations on both sides of the argument, particularly in view of the

increased time Mr. Hinckley will be spending in Williamsburg under the Court’s December 20,

2013 Opinion and Order and the Order issued today. The Court welcomes further filings with

respect to this matter from the parties as appropriate, but suggests that the arguments for and

against any modifications to the restrictions now contained in paragraph 21 would have to be

supported by the testimony – in person or by affidavit – of health care professionals and perhaps

other experts. Should Mr. Hinckley wish to pursue this matter prior to the conclusion of the

eight visits contemplated by the Court’s Opinion and Order, he may do so.

               SO ORDERED.


                                              /s/___________________________
                                              PAUL L. FRIEDMAN
DATE: February 26, 2014                       United States District Judge




                                                 2